Opinion op the Court by
Judge Settle
Affirming.
' This appeal, like that of Adams Express Co. v. the Commonwealth of Kentucky, numbered 73, this day. decided, is prosecuted from a judgment of the Harlan circuit court, entered upon the verdict of a jury finding appellant guilty of a violation of section 2569b, subsection 3, Ky. Stats., and fixing its punishment at a fine of $100.00. The liquor received- and delivered by appellant was shipped to Harlan from Lebanon, Ky., the consignor being the Lebanon Liquor Company, and the consignee W. C. Hensley. The prosecution’was by a penal action, the petition alleging a violation of the statute in the same particulars charged in the casé, supra. In this case, as in that, the appellant filed a general demurrer to the petition, which was overruled. As the grounds filed in support of its motion for a new trial made in the court below and now urged on this appeal for the reversal of the judgment of conviction, are identical with those reli'ed on in appeal No. 73, we deem it unnecessary to here repeat what is said in the opinion of that case in approval of the circuit court’s action in overruling the demurrer to the petition or in approval of the instruction given in that case and also in the instant ease, to which appellant then objected and now objects'.
The evidence in this case was furnished by "Wilson and Ward, who also testified in the other case. Without reviewing it in detail, it is sufficient to say that there was evidence conducing to prove that in delivering to Hensley the package of .liquor it received for him from the Lebanon Liquor Company, appellant’s agents made in its book kept for that purpose no entries that can be said to show the quantity or kind of liquor delivered, or date of the delivery. Appellant was only required to follow the statement or label on the package in making the entries in its book of the -quantity and kind of liquor contained therein; and while it appears that there was on the package consigned to Hensley a label showing it contained *755five quarts of whiskey, appellant’s agents failed to avail themselves of this information in making the required entries. As some of the matters of fact connected with the delivery of the liquor were not, as required by the statute, recorded in the book kept by appellant for that purpose, it cannot complain that it was subjected to the penalty prescribed for such failure; and as there was evidence to support the verdict of the jury, we are without authority to' disturb it.
Appellant’s plea of former conviction is wholly without merit. Its conviction in case 73 grew out of its violation of the statute in respect to a shipment and delivery of whiskey to Tom Howard; the violation of the statute in this case out of a shipment and delivery of whiskey to W. C. Hensley. The transactions were separate and the offenses as legally distinct as if they had been committed at different points of delivery. Violation of the requirements of the statute by the carrier in a distinct delivery to a named consignee of intoxicating liquors in dry territory is of itself a separate offense independent of any other delivery to another consignee, though made at the same time or place.
Judgment affirmed.